    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 1 of 19



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Laura Loescher,                                      Case No. 19-cv-1333 (WMW/BRT)

                            Plaintiff,
                                                ORDER GRANTING DEFENDANTS’
        v.                                          MOTIONS TO DISMISS

Minnesota Teamsters Public & Law
Enforcement Employees’ Union, Local No.
320 and Independent School District No.
831,

                            Defendants.


       Defendants Independent School District No. 831 (School District 831) and

Minnesota Teamsters Public & Law Enforcement Employees’ Union, Local No. 320

(Local Union 320) move to dismiss Plaintiff Laura Loescher’s complaint on alternative

grounds: lack of subject-matter jurisdiction or failure to state a claim upon which relief

can be granted. (Dkts. 24, 29.) For the reasons addressed below, the Court grants the

requested relief.

                                    BACKGROUND

       Minnesota’s Public Employee Labor Relations Act (PELRA) authorizes bargaining

units of public employees to elect to be represented exclusively by a labor union for

purposes of bargaining with public employers as to terms and conditions of employment.

See Minn. Stat. § 179A.06, subdiv. 2. To cover the costs of union representation, PELRA

authorizes public employers and unions to enter into collective-bargaining agreements that

require all represented employees to pay their proportionate share of the costs of
    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 2 of 19



representation, known as the “fair-share fee,” regardless of union membership.           Id.

§ 179A.07, subdiv. 3. Until 2018, such fair-share fees were constitutionally permissible.

See Abood v. Detroit Bd. of Educ., 431 U.S. 209 (1977). Under Abood, non-union members

could be charged for the portion of union dues attributable to activities that are “germane”

to the union’s collective-bargaining activities. Id. at 235–36. But in 2018 the law changed.

The Supreme Court of the United States overruled Abood, holding that requiring non-union

members to pay union fees as a condition of public employment “violates the First

Amendment and cannot continue.” Janus v. Am. Fed’n of State, Cty., & Mun. Emps.,

Council 31, 138 S. Ct. 2448, 2486 (2018).

       Following the Janus decision, Loescher, a Site Manager at Scandia Elementary

School in School District 831 and a former member of Local Union 320, brought this action

against School District 831 and Local Union 320, alleging violations of her First

Amendment rights. Loescher seeks damages and declaratory relief pertaining to the

constitutionality and enforcement of the statutory scheme at issue.1

       Loescher began her employment with School District 831 in August 2015. On

February 5, 2016, Loescher became a member of Local Union 320 by signing an

“Application and Notice For Membership in Local Union No. 320” (application), which

included a “Checkoff Authorization and Assignment” (checkoff authorization). The

application included the following language:



1
       The facts that follow are taken from Loescher’s complaint and accepted as true for
purposes of Defendants’ motions to dismiss. See Blankenship v. USA Truck, Inc., 601 F.3d
852, 853 (8th Cir. 2010).


                                             2
    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 3 of 19



                     I understand that under the current law, I may elect
              “nonmember” status, and can satisfy any contractual obligation
              necessary to retain my employment by paying an amount equal
              to the uniform dues and initiation fee required of members of
              the Union. I also understand that . . . I may object to paying
              the pro-rata portion of regular Union dues or fees that are not
              germane to collective bargaining . . . [and] be entitled to a
              reduction in fees . . . .

Under the checkoff authorization, Loescher authorized School District 831 to deduct union

dues from her wages “each and every month” and to turn over such amounts to Local Union

320. The checkoff authorization provided for an annual period between 60 and 75 days

prior to the renewal date of the authorization in which Loescher could revoke this

authorization.2

       Loescher opposed Local Union 320’s political advocacy and collective-bargaining

activities. But she became a union member, rather than a fee-paying non-member, to avoid

losing “her vote and whatever little influence she might have been able to assert in

collective-bargaining matters” that membership afforded. During Loescher’s membership,

School District 831 deducted union dues from Loescher’s paychecks in accordance with

the checkoff authorization and the collective-bargaining agreement.

       On December 3, 2018, Loescher emailed Local Union 320 to resign her union

membership and demanded termination of her dues deductions. Loescher resubmitted her

request on December 11, 2018. By letter dated December 12, 2018, Local Union 320

acknowledged the termination of Loescher’s membership and reminded her of the 15-day


2
       Because the renewal date of Loescher’s authorization was February 5, this 15-day
period was between November 22 (75 days before February 5) and December 7 (60 days
before February 5) of each subsequent year.


                                            3
    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 4 of 19



window in which she could revoke her checkoff authorization. On December 17, 2018,

Loescher submitted another termination request to Local Union 320 and received a

response similar to the December 12, 2018 response. Because Loescher’s formal requests

to terminate her union membership, dated December 11, 2018, and December 17, 2018,

were submitted outside the 15-day revocation window, Local Union 320 refused to process

her revocation. As a result, Loescher continued to have union dues deducted from the

paychecks she received from School District 831.

      On April 14, 2019, Loescher, through counsel, sent a letter to School District 831,

demanding that the district cease deducting union dues or fees from her paychecks and

refund “all past dues.” By letter dated April 25, 2019, School District 831 acknowledged

Loescher’s request and affirmed that it would no longer deduct any dues from her

paychecks. But School District 831 refused to issue Loescher a refund, claiming that all

deductions had been turned over to Local Union 320.

      One day earlier, in a letter dated April 24, 2019, Local Union 320 accepted

Loescher’s December 2018 revocation and issued her a refund check in the amount of

$225, which reflects the total union dues withheld from Loescher’s paychecks between

December 2018 and April 2019. Loescher refused to accept the refund check and returned

it to Local Union 320 on May 7, 2019.

      Two weeks later, on May 21, 2019, Loescher commenced this lawsuit against Local

Union 320 and School District 831, alleging two counts under 42 U.S.C. § 1983 and six

counts under Minnesota statutes and common law. Count One alleges that Local Union

320 and School District 831 violated Loescher’s First Amendment rights, as established by


                                           4
    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 5 of 19



Janus, by deducting union fees from her paychecks after she had terminated her union

membership (between December 2018 and April 2019). Count Two alleges that Local

Union 320 and School District 831 violated her First Amendment rights by deducting union

fees from her paychecks before she terminated her union membership (between February

2016 and December 2018). Counts Three through Eight allege state-law claims for

conversion, unjust enrichment, civil theft, tortious interference with contractual relations,

tortious interference with prospective economic advantage, and unlawful wage deduction.

                                       ANALYSIS

       Defendants move to dismiss Loescher’s complaint for lack of subject-matter

jurisdiction, arguing that Loescher lacks standing to assert her federal claims or those

claims are moot, and that this Court should not exercise supplemental jurisdiction over

Loescher’s state-law claims.    See Fed. R. Civ. P. 12(b)(1).     Defendants also move to

dismiss Loescher’s complaint for failure to state a claim on which relief can be granted.

See Fed. R. Civ. P. 12(b)(6). Standing and mootness implicate a district court’s subject-

matter jurisdiction, which is a threshold requirement in every federal lawsuit.          See

Charleston Hous. Auth. v. U.S. Dep’t of Agric., 419 F.3d 729, 739 (8th Cir. 2005)

(mootness); Faibisch v. Univ. of Minn., 304 F.3d 797, 801 (8th Cir. 2002) (standing).

Therefore, the Court begins by addressing Defendants’ jurisdictional arguments.

       I.     Subject-Matter Jurisdiction

       Defendants argue that this Court lacks subject-matter jurisdiction over Loescher’s

Section 1983 claims (Count One and Count Two) on alternative grounds. Local Union 320

argues that Loescher lacks standing to bring Count One because she has not alleged an


                                             5
    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 6 of 19



injury in fact and that Loescher’s Count One claim has become moot. School District 831

contends that Loescher lacks standing as to both Count One and Count Two because she

has not alleged any harm that is traceable to School District 831.

       When deciding a Rule 12(b)(1) motion to dismiss for lack of subject-matter

jurisdiction, a court “must distinguish between a ‘facial attack’ and a ‘factual attack.’ ”

Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990) (quoting Mechaca v.

Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980)). A facial attack challenges the

sufficiency of a plaintiff’s pleadings. Branson Label, Inc. v. City of Branson, 793 F.3d

910, 914 (8th Cir. 2015). This challenge requires the district court to determine whether

the pleadings allege sufficient facts to support subject-matter jurisdiction. Id. In doing so,

the court considers the pleadings only, and the nonmoving party receives the same

protections that it would receive when defending a Rule 12(b)(6) motion to dismiss for

failure to state a claim. Osborn, 918 F.2d at 729 n.6. By contrast, a defendant’s factual

attack challenges the existence of subject-matter jurisdiction. Branson Label, 793 F.3d at

914–15. When ruling on a factual attack, the district court considers matters outside the

pleadings, and the nonmoving party proceeds without “the benefit of [Rule] 12(b)(6)

safeguards.” Osborn, 918 F.2d at 729 n.6.

       Here, Local Union 320 asserts a factual challenge to the Court’s subject-matter

jurisdiction over Count One, contending that Local Union 320’s offer to refund Loescher’s

dues establishes that Loescher has not suffered an injury in fact or, alternatively, renders

Count One of the complaint moot. School District 831, by contrast, asserts a facial

challenge to the Court’s subject-matter jurisdiction over both Count One and Count Two,


                                              6
    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 7 of 19



contending that Loescher has not plausibly alleged that she has been harmed by any action

that can be fairly traced to School District 831.

       A.     Subject-Matter Jurisdiction as to Count One

       Defendants move to dismiss Count One of Loescher’s complaint, which seeks relief

based on union fees deducted from her paychecks after she terminated her union

membership in December 2018. Local Union 320 moves for dismissal of Count One on

two alternative grounds: lack of standing and mootness. School District 831 also contends

that Loescher lacks standing as to Count One. Standing and mootness implicate a district

court’s subject-matter jurisdiction. See Charleston Hous. Auth., 419 F.3d at 739; Faibisch,

304 F.3d at 801.

              1.     Prospective Relief

       The jurisdiction of federal courts extends only to actual cases or controversies. U.S.

Const. art. III, § 2, cl. 1; accord Neighborhood Transp. Network, Inc. v. Pena, 42 F.3d

1169, 1172 (8th Cir. 1994). To satisfy the case-or-controversy requirement of Article III,

a plaintiff must establish standing as an “indispensable part of the plaintiff’s case.” Lujan

v. Defs. of Wildlife, 504 U.S. 555, 561 (1992); accord Hargis v. Access Capital Funding,

LLC, 674 F.3d 783, 790 (8th Cir. 2012). As a jurisdictional prerequisite, standing must be

established before reaching the merits of a lawsuit. City of Clarkson Valley v. Mineta, 495

F.3d 567, 569 (8th Cir. 2007). When standing is challenged, the party invoking federal

subject-matter jurisdiction must establish that the requirements of standing have been

satisfied. Mineta, 495 F.3d at 569. To meet this standing requirement, the plaintiff must

(1) have suffered an injury in fact, (2) establish a causal relationship between the contested


                                              7
    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 8 of 19



conduct and the alleged injury, and (3) show that a favorable decision would redress the

injury. Lujan, 504 U.S. at 560–61; accord Hargis, 674 F.3d at 790. Standing must exist

not only for each claim the plaintiff brings, but also for each form of relief that the plaintiff

seeks. Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017).

         Local Union 320 argues that Loescher has not alleged an injury in fact to support

her claim for prospective relief in Count One. An alleged “injury in fact” must be

“concrete, particularized, and either actual or imminent.” United States v. Metro. St. Louis

Sewer Dist., 569 F.3d 829, 833–34 (8th Cir. 2009) (internal quotation marks omitted). To

be particularized, the injury “must affect the plaintiff in a personal and individual way.”

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (internal quotation marks omitted).

As a plaintiff seeking prospective relief, Loescher must show that she “faces a threat of

ongoing or future harm.” Park v. Forest Serv. of the U.S., 205 F.3d 1034, 1037 (8th Cir.

2000).

         In Count One, Loescher seeks prospective relief with respect to the constitutionality

and enforcement of the statutory scheme that enables Defendants to deduct union dues

from her paychecks. Local Union 320 counters that, because Loescher is no longer a union

member and no dues are being withheld from her paychecks, Loescher suffers no ongoing

or imminent threat of injury as to Count One. The parties do not dispute that Defendants

stopped withdrawing union dues from Loescher’s paychecks in April 2019. And both

Local Union 320 and School District 831 provided Loescher written confirmation that they

would no longer withhold union dues from her paychecks. Nothing in the complaint or




                                               8
    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 9 of 19



elsewhere in the record3 suggests that Loescher’s employment has been, or will be, affected

by her termination of union membership. Moreover, the parties affirm that no dues have

been deducted from Loescher’s paychecks since April 2019, and there is no indication that

the conduct challenged by Loescher is likely to recur. On this record, Loescher has failed

to demonstrate a prospective injury that affects her in a personal and individual way or

poses a threat of ongoing or future harm.

       Accordingly, Loescher has not established an injury in fact as to her claim for

prospective relief in Count One.

              2.     Retrospective Relief

       Local Union 320 also argues that Count One is moot as to the monetary relief

Loescher seeks because Defendants stopped withdrawing union dues from Loescher’s

paychecks and offered to refund all dues that were deducted from her paychecks after the

termination of her union membership in December 2018.

       “Mootness is akin to the doctrine of standing,” Phelps-Roper v. City of Manchester,

697 F.3d 678, 687 (8th Cir. 2012), but mootness presupposes an actual controversy having

once existed, cf. Already, LLC v. Nike, Inc., 568 U.S. 85, 90 (2013) (“A case becomes

moot—and therefore no longer a ‘Case’ or ‘Controversy’ for purposes of Article III—when

the issues presented are no longer live or the parties lack a legally cognizable interest in

the outcome.” (internal quotation marks omitted)); Alvarez v. Smith, 558 U.S. 87, 93 (2009)

(concluding that case was moot because the “dispute is no longer embedded in any actual


3
      Because Local Union 320 asserts a factual challenge to subject-matter jurisdiction,
the Court may consider facts outside the pleadings. See Osborn, 918 F.2d at 729 n.6.


                                             9
    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 10 of 19



controversy about the plaintiffs’ particular legal rights” (emphasis added)); Beck v. Mo.

State High Sch. Activities Ass’n, 18 F.3d 604, 605 (8th Cir. 1994) (per curiam) (explaining

that a case becomes moot when a court can no longer grant effective relief). Local Union

320 seems to conflate the concepts of mootness and standing, both of which implicate a

district court’s subject-matter jurisdiction.4 “If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

       Here, Loescher allegedly resigned her union membership on December 3, 2018.

Local Union 320 immediately accepted Loescher’s resignation but informed Loescher that

she was still obligated to pay dues. School District 831 continued to deduct dues from

Loescher’s pay pursuant to the terms of the Checkoff Authorization, which Loescher

acknowledged “is voluntary and is not conditioned on my present or future membership in

the Union.” The Checkoff Authorization was irrevocable and automatically renewed

unless Loescher provided “written notice to the employer and the union at least sixty (60)

days, but not more than seventy-five (75) days, before any periodic renewal date of this

authorization and assignment of my desire to revoke same.” (Emphasis added.) Loescher

does not allege that she provided written notice to School District 831 within the required

15-day period (between November 22 and December 7). Loescher provided School

District 831 written notice for the first time on April 15, 2019, demanding that it stop


4
       “The confusion is understandable, given [the Supreme Court’s] repeated statements
that the doctrine of mootness can be described as the doctrine of standing set in a time
frame: The requisite personal interest that must exist at the commencement of the litigation
(standing) must continue throughout its existence (mootness).” Friends of the Earth, Inc.
v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000) (internal quotation marks
omitted).


                                               10
    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 11 of 19



deducting dues from her paycheck. Despite Loescher’s demand not occurring within the

applicable time period, School District 831 stopped deducting dues from her paycheck

thereafter. Local Union 320 subsequently issued a check to Loescher representing dues

paid from the date of her resignation. Nonetheless, Loescher proceeded to file this action

demanding in Count One of the complaint the same dues Local Union 320 had refunded.

       This is not a controversy. Loescher seeks to recover in Count One what Local Union

320 already provided. She does not allege any injury for this Court to redress. When asked

at oral argument why Local Union 320’s return of dues from December 2018 through April

2019 does not adequately address Loescher’s alleged harm, Loescher’s counsel argued

that the return of dues was inadequate because of the prior injuries she sustained before she

attempted to resign and because of the need for prospective relief. But Loescher’s alleged

prior injuries are the basis of Count Two of the complaint, addressed below. And, as

addressed in Part I.A.1. of this Order, Loescher cannot maintain a claim for prospective

relief on Count One. Loescher also argued that Count One is not “moot” under the capable-

of-repetition-yet-evading-review exception. But “the mootness exception for disputes

capable of repetition yet evading review . . . will not revive a dispute [that] became moot

before the action commenced.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 109

(1998) (internal quotation marks omitted).

       In summary, Loescher does not present a case or controversy as to any retrospective

relief in Count One that Local Union 320 has not already provided.5 Article III of the


5
       At oral argument Loescher’s counsel reiterated that the damages she seeks are
limited to the dues Loescher paid and that there is no dispute as to damages. Loescher does


                                             11
    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 12 of 19



Constitution grants the judiciary authority to adjudicate cases and controversies. “In our

system of government, courts have ‘no business’ deciding legal disputes or expounding on

law in the absence of such a case or controversy.” Already, LLC, 568 U.S. at 90 (quoting

DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341 (2006)). For these reasons, Count One

of the complaint is dismissed without prejudice for lack of subject-matter jurisdiction.6

       B.     Subject-Matter Jurisdiction as to Count Two

       School District 831 moves to dismiss Count Two of Loescher’s complaint, which

seeks relief based on union fees deducted from her paychecks before she terminated her

union membership in December 2018. School District 831 argues that Loescher lacks

standing as to Count Two because Loescher has not alleged any harm that is traceable to

School District 831.

       As addressed above, to have standing, the plaintiff must (1) have suffered an injury

in fact, (2) establish a causal relationship between the contested conduct and the alleged

injury, and (3) show that a favorable decision would redress the injury. Lujan, 504 U.S. at

560–61; accord Hargis, 674 F.3d at 790. There is no question that Loescher’s allegations

satisfy the first and third requirements as to Count Two: Loescher has alleged an economic


not argue, for example, that she has not received interest on dues that were deducted from
December 2018 through April 2019. Cf. Sands v. NLRB, 825 F.3d 778, 782–83 (D.C. Cir.
2016) (concluding that no controversy existed when plaintiff received a refund of labor
union dues with interest); Anastasoff v. United States, 235 F.3d 1054, 1056 (8th Cir. 2000)
(en banc) (explaining that no controversy existed when plaintiff received tax refund with
interest). The Court declines to consider whether Loescher has suffered any injuries that
she does not allege to have suffered.
6
     In light of this conclusion, the Court does not address Defendants’ alternative
arguments as they pertain to Count One.


                                            12
   CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 13 of 19



injury—the deduction of union dues from her paychecks prior to December 2018—that

could be redressed by a judicial decision directing a refund. See Janus, 138 S. Ct. at 2462

(holding that an employee “was injured in fact by [the state’s] agency-fee scheme, and his

injuries can be redressed by a favorable court decision”). The remaining question, as

School District 831 contends, is whether Loescher has established the second standing

requirement—a causal relationship between her injury and School District 831’s conduct.

         To establish a causal relationship between a defendant’s conduct and the alleged

injury, a plaintiff must allege an injury that is fairly traceable to the defendant’s allegedly

unlawful conduct and not the result of the independent actions of a third party that is not

before the court. Lujan, 504 U.S. at 560. But “proximate causation” is not required for

Article III standing. Lexmark Int’l v. Static Control Components, Inc., 572 U.S. 118, 134

n.6 (2014). Moreover, the standing inquiry “is not . . . an assessment of the merits of a

plaintiff’s claim.” Red River Freethinkers v. City of Fargo, 679 F.3d 1015, 1023 (8th Cir.

2012).

         Loescher alleges that she has worked for School District 831 since August 2015.

And she asserts that School District 831 extracted money from her and other public

employees like her “as a condition of their employment without their affirmative consent.”

When accepted as true, with all reasonable inferences drawn in Loescher’s favor, these

allegations establish a causal connection between Loescher’s economic injury—the

deduction of union dues from her paychecks—and School District 831’s alleged conduct—

extracting the money and conditioning her employment on the money deducted. That

School District 831 may have been acting under Local Union 320’s direction or pursuant


                                              13
   CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 14 of 19



to an agreement between School District 831 and Local Union 320 does not change the

nature of this causal relationship for standing purposes. A plaintiff is not deprived of

standing simply because the alleged facts indicate that the defendant was not the sole cause

of the plaintiff’s injury. See City of Wyoming v. Proctor & Gamble Co., 210 F. Supp. 3d

1137, 1151–52 (D. Minn. 2016) (collecting cases).

       Because Loescher’s economic injury is fairly traceable to School District 831 and a

favorable decision by this Court can redress that injury, Loescher has standing to sue

School District 831 with respect to Count Two of her complaint. Accordingly, the Court

has subject-matter jurisdiction over Count Two.

       II.    Failure to State a Claim

       Defendants also move to dismiss Count Two for failure to state a claim on which

relief can be granted. See Fed. R. Civ. P. 12(b)(6).

       A party’s complaint must allege sufficient facts that, when accepted as true, state a

facially plausible claim to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When a

complaint fails to state a claim on which relief can be granted, dismissal is warranted. See

Fed. R. Civ. P. 12(b)(6). To analyze whether a facially plausible claim has been stated, a

district court accepts the factual allegations in the complaint as true and draws all

reasonable inferences in the plaintiff’s favor. Blankenship v. USA Truck, Inc., 601 F.3d

852, 853 (8th Cir. 2010). To survive a motion to dismiss pursuant to Rule 12(b)(6), a claim

must allege sufficient facts to “raise a right to relief above the speculative level” and “state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 570 (2007). Mere “labels and conclusions” are insufficient, as is a “formulaic


                                              14
   CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 15 of 19



recitation of the elements of a cause of action.” Id. at 555. Also, legal conclusions couched

as factual allegations may be disregarded. See Iqbal, 556 U.S. at 678.

       Count Two alleges that Defendants infringed Loescher’s First Amendment rights

by withholding union dues from her paychecks for the period before she terminated her

union membership in December 2018. Loescher argues that Janus applies retroactively in

this case because Janus’s holding contains the following language:

              Neither an agency fee nor any other payment to the union may
              be deducted from a nonmember’s wages, nor may any other
              attempt be made to collect such a payment, unless the
              employee affirmatively consents to pay. By agreeing to pay,
              nonmembers are waiving their First Amendment rights, and
              such a waiver cannot be presumed.

138 S. Ct. at 2486 (emphasis added). Relying on this text from Janus, Loescher argues

that the Supreme Court “broadly held . . . that deduction of agency fees and ‘any other

payment to the union’—which [Loescher] believes includes full dues—without affirmative

consent violates the First Amendment.” Local Union 320 counters that Loescher’s reading

of Janus erroneously ignores the phrase that immediately follows, which is “from a

nonmember’s wages.”

       In Janus, the Supreme Court held that First Amendment free-speech rights are

violated when a public-sector union forces a non-union member employee to pay fees to a

union as a condition of employment. Id. In doing so, Janus overturned precedent and held

that the compulsory collection of fair-share fees from nonmembers could not continue. Id.

But the Janus decision does not address the collection of union dues from union members.

See, e.g., Crockett v. NEA-Alaska, 367 F. Supp. 3d 996, 1008 (D. Alas. 2019) (“Janus says




                                             15
   CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 16 of 19



nothing about people who join a union, agree to pay dues, and then later change their mind

about paying union dues.” (Internal quotation marks omitted.)); see also Janus, 138 S. Ct.

at 2485 n.27 (observing that “[s]tates can keep their labor-relations systems exactly as they

are—only they cannot force nonmembers to subsidize public-sector unions” (emphasis

added)).

       Nothing in Janus suggests that its holding, which expressly pertains to union-related

deductions from “a nonmember’s wages,” should apply to similar collections from a union

member’s wages. And Loescher does not identify any portion of Janus or any other legal

authority that supports her reading of Janus. As such, Loescher’s reliance on Janus is

misplaced and does not establish a cognizable claim to relief.

       Loescher nonetheless urges this Court to apply principles of contract law to find that

her union membership was a product of duress because she was forced to choose between

being a dues-paying union member and being a fair-share-fee-paying non-member. This

“Hobson’s Choice,” she argues, is unconstitutional in light of Janus. Under Minnesota

law, duress is available as a defense in a contract dispute “when there is coercion by means

of physical force or unlawful threats, which destroys one’s free will.” St. Louis Park Invs.

Co. v. R.L. Johnson Invs. Co., 411 N.W.2d 288, 291 (Minn. Ct. App. 1987); accord Bond

v. Charlson, 374 N.W.2d 423, 428 (Minn. 1985). Minnesota law does not recognize a

cause of action for financial duress, however. See St. Louis Park, 411 N.W.2d at 291. Nor

does Minnesota law recognize a duress defense based on an alleged threat when the

defendant is attempting “to enforce a lawful demand[ ] or one which he [or she] in good




                                             16
   CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 17 of 19



faith believes to be lawful.” Wise v. Midtown Motors, 42 N.W.2d 404, 407 (Minn. 1950)

(emphasis added).

       Loescher provides no legal basis for applying a state contract-law defense to

affirmatively establish a federal constitutional claim. But even if this contract-law defense

were relevant here, it would not support Loescher’s position. Loescher does not claim that

she applied for union membership because either Local Union 320 or School District 831

threatened her with physical force. She claims, instead, that “she chose to apply for

membership in Local [Union] 320 because she would have been forced to continue paying

either dues or ‘fair-share fees’ as a condition of employment, or be terminated.” These

allegations suggest financial duress, a cause of action that is not recognized under

Minnesota law. See St. Louis Park, 411 N.W.2d at 291. To the extent these allegations

imply a threat by either Local Union 320 or School District 831 to enforce the demand of

paying either the dues or fair-share fees, the threat does not constitute duress because the

underlying practice was understood to be lawful when the demand was made. See Wise,

42 N.W.2d at 407. Moreover, Loescher concedes in the complaint that “she chose to apply

for membership in Local [Union] 320 because . . . the difference in money between the full

membership dues and the ‘fair-share fees’ would not have been worth the loss of her vote

and whatever little influence she might have been able to assert in collective-bargaining

matters.” As such, Loescher’s decision to apply for union membership was a calculated

decision, not the result of a lack of free will. For these reasons, Loescher’s duress theory

fails as a matter of law.




                                             17
    CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 18 of 19



       Accordingly, because Count Two fails to state a claim upon which relief can be

granted, Count Two of the complaint is dismissed without prejudice.

       III.    Supplemental Jurisdiction over State-Law Claims

       Counts Three through Eight of Loescher’s complaint include state-law claims of

conversion, unjust enrichment, civil theft, tortious interference with contractual relations,

tortious interference with prospective economic advantage, and unlawful wage-deduction.

Subject-matter jurisdiction over these state-law claims exists only through this Court’s

exercise of supplemental jurisdiction.

       A district court may decline to exercise supplemental jurisdiction over a plaintiff’s

state-law claims if it has dismissed all claims over which it has original jurisdiction.

28 U.S.C. § 1367(c)(3); see also Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639

(2009) (referring to the decision whether to exercise supplemental jurisdiction after all

claims within a district court’s original jurisdiction are dismissed as “purely

discretionary”). Although a federal district court may exercise supplemental jurisdiction,

it should “exercise judicial restraint and avoid state law issues wherever possible.” Condor

Corp. v. City of St. Paul, 912 F.2d 215, 220 (8th Cir. 1990).

       When, as here, the “resolution of the remaining claims depends solely on a

determination of state law,” it is appropriate for a federal district court to decline to exercise

supplemental jurisdiction over such claims. See Glorvigen v. Cirrus Design Corp., 581

F.3d 737, 749 (8th Cir. 2009); Johnson v. City of Shorewood, 360 F.3d 810, 819 (8th Cir.

2004) (“[I]n the usual case in which all federal-law claims are eliminated before trial, the

balance of factors to be considered under the pendent jurisdiction doctrine . . . will point


                                               18
   CASE 0:19-cv-01333-WMW-BRT Document 47 Filed 02/26/20 Page 19 of 19



toward declining to exercise jurisdiction over the remaining state-law claims.” (quoting

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988))). As such, the Court

declines to exercise supplemental jurisdiction over the remaining counts in Loescher’s

complaint, which are based entirely on Minnesota law.

                                        ORDER

      Based on the foregoing analysis and all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED:

      1.     Defendant Independent School District No. 831’s motion to dismiss,

(Dkt. 24), is GRANTED.

      2.     Defendant Minnesota Teamsters Public & Law Enforcement Employees’

Union, Local No. 320’s motion to dismiss, (Dkt. 29), is GRANTED.

      3.     This case is DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 26, 2020                                s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                            19
